Citation Nr: 1021621	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  05-39 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an extraschedular evaluation for left knee 
arthritis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel






INTRODUCTION

The Veteran served on active military duty from November 1985 
to September 1997.  

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO 
continued a noncompensable evaluation for "patellofemoral 
pain syndrome, left knee."  

In a February 2009 decision, the Board increased the 
Veteran's evaluation to 10 percent disabling and in November 
2009 the RO assigned an effective date of October 7, 2004 
(date of claim).  Also in the February 2009 decision, the 
Board remanded for consideration of entitlement to 
extraschedular evaluation for his service-connected left knee 
arthritis.  


FINDING OF FACT

The schedular evaluation for left knee arthritis is not found 
to be inadequate as the Veteran does not have an exceptional 
and unusual disability picture with related factors such as 
marked interference with employment or frequent 
hospitalization.  


CONCLUSION OF LAW

The criteria for a referral to the Director of the 
Compensation and Pension Service for extraschedular 
consideration have not been met.  38 C.F.R. § 3.321(b)(1) 
(2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

In a December 2004 letter, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  The RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  In a March 2006 letter, 
the RO notified the Veteran of the process by which 
disability ratings and effective dates are established, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A recent decision by the United States Court of Appeals for 
the Federal Circuit has reduced the amount of notice required 
for increased rating claims, essentially stating that general 
notice is adequate and notice need not be tailored to each 
specific veteran's case.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  However, the Veteran was 
sent a letter in May 2008 explaining that the Veteran must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has; the 
relevant diagnostic codes; and examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  The Veteran has 
received adequate notice.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment and VA medical records have been 
associated with the file.  The Veteran has submitted 
employment information and statements regarding his left knee 
arthritis.  The Veteran received a VA examination regarding 
his left knee in March 2008.  The duties to notify and assist 
have been met.  

In conjunction with a claim for an increased evaluation, the 
Board must consider whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2009), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the 
service-connected left knee is inadequate.  A February 2004 
record from Dr. Krös showed a diagnosis of retropatellar 
arthrosis of the left knee.  A February 2005 VA radiology 
record was essentially normal with some narrowing of the 
joint space.  A February 2005 VA examination from the same 
month showed only pain and mild crepitation.  A May 2007 
magnetic resonance imaging report (MRI) showed a normal left 
knee.  At the March 2008 VA examination, the joint symptoms 
consisted of pain only and range of motion was normal.  The 
Veteran did state he felt like his left knee pain interfered 
with his employment.  

A May 2009 MRI showed no internal derangement and only a 
small amount of patellofemoral fluid collection.  A June 2009 
VA physical therapy assessment showed the Veteran was 
ambulating normally.  He worked full time as a supply 
technician and moved all types of office equipment.  He lived 
in a two story house with his family and was able to drive.  
His supervisor wrote in a March 2009 letter that the Veteran 
is limited in some of his duties and at times had to take 
sick leave or be on light duty.  Work absence documentation, 
received in June 2009, showed the Veteran took about a week 
of annual leave in 2007 and about 17 days of sick leave.  
Only one of these days was shown to be specifically for an 
orthopedic appointment (April 2007).  The Veteran essentially 
stated in a March 2009 statement that he takes leave only for 
medical appointments and had to take annual leave because he 
ran out of sick leave.  

Assuming all leave days were taken for the left knee 
arthritis, a comparison between the level of severity and 
symptomatology of the Veteran's left knee arthritis with the 
established criteria found in the rating schedule for that 
disability shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5157-5261 (2009).  The 
Board has considered the Veteran's competent complaints and 
his supervisor's lay statement.  However, his range of motion 
is within normal limits, cartilage is not shown to be 
dislocated or removed, and subluxation and instability are 
not objectively shown.  Id.  The Veteran is being compensated 
for his pain and arthritis.  38 C.F.R. § 4.71a, DC 5003.  An 
exceptional disability picture is not shown.  

The Board further observes that, even if the available 
schedular evaluation for the disability was inadequate (which 
it is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his left 
knee arthritis.  It does not appear from the record that he 
has been hospitalized at all for the left knee.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the skin disability.  As 
mentioned, the Veteran has missed time from work for 
appointments regarding his knee, but this is contemplated in 
the current schedular evaluation.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.  

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.  



ORDER

Entitlement to an extraschedular evaluation for left knee 
arthritis is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


